Citation Nr: 0735560	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 06-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant retired in April 2001, after more than 21 years 
of active military service. His awards and decorations 
included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the M&ROC.

In March 2007, the veteran had a hearing at the M&ROC before 
the Veterans Law Judge whose name appears at the end of this 
decision.


FINDING OF FACT

The veteran's osteoarthritis of the lumbar spine with 
degenerative disc disease is manifested primarily by 
complaints of pain and stiffness, forward flexion to at least 
75 degrees, and a combined range of lumbar spine motion of at 
least 130 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine with degenerative disc 
disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service-connected 
osteoarthritis of the lumbar spine with degenerative disc 
disease. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence she is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the M&ROC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In a letter, dated in February 2005, the M&ROC provided 
timely notice to the veteran regarding the information and 
evidence needed to substantiate his increased rating claim, 
as well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertains to his claims. In particular, 
the M&ROC informed the veteran that in order to establish an 
increased rating for his service-connected disability, the 
evidence had to show that such disability had gotten worse.

In April 2006, the M&ROC also informed the veteran of the 
criteria for assigning a particular disability rating and 
effective date should VA award the benefits sought. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although such information was not provided to the veteran at 
the time he filed his claim, he was not prejudiced by that 
error. Not only did the foregoing notices provide that 
information, neither the veteran nor his representative 
challenged the assigned ratings based on any lack of 
understanding of the evidence and information necessary to 
support that claim. See Mayfield, supra (due process concerns 
with respect to notice requirements must be pled with 
specificity).

In developing the claim, the M&ROC received argument from the 
veteran and his representative, as well as evidence 
reflecting the veteran's VA treatment from October 2004 
through April 2007. The M&ROC also received records from 
private health care providers reflecting the veteran's 
treatment from July 2005 through January 2007. Moreover, in 
March 2005 and August 2006, the veteran was examined by VA to 
determine the extent of impairment attributable to his 
service-connected back disability. Finally, the veteran had 
hearings at the M&ROC in September 2006 before a Decision 
Review Officer and in March 2007 before the undersigned 
Veterans Law Judge. Thus, the veteran has had ample 
opportunity to participate in the development of his appeal. 
Such opportunity eliminates the possibility of prejudice and 
ensures the essential fairness of the decision. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
an increased rating for his service-connected low back 
disability. Indeed, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. He has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim. As such, the record has 
been fully developed, and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for an increased rating. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided). Accordingly, the Board will proceed to the merits 
of the appeal. 

II. The Facts and Analysis

The veteran contends that his service-connected low back 
disability has gotten worse and that his current 10 percent 
rating does not adequately reflect the associated level of 
impairment. In particular, he does not believe that VA has 
adequately considered his level of pain under 38 C.F.R. 
§ 4.59 (2007). Therefore, he maintains that an increased 
rating is warranted. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2007). 

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242. 



Limitation of back motion is rated in accordance with the 
following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height. 

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2). 

In addition to arthritis, the veteran has degenerative disc 
disease in his lumbar spine. Degenerative disc disease may 
either be rated on the basis of the foregoing general rating 
formula or on the basis of incapacitating episodes, whichever 
produces the highest evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243. 

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. A 40 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months. Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293, Note 
(1). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern. Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability. 

Evidence received in support of the veteran's appeal shows 
that his service-connected low back disability is manifested 
primarily by complaints of pain and stiffness. The reports of 
his VA examinations, as well as a March 2007 VA outpatient 
treatment record show that he is able to flex his lumbar 
spine to at least 75 degrees and that his combined range of 
thoracolumbar spine motion is at least 130 degrees. However, 
there is no competent evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. Such manifestations are contemplated by 
the criteria for a 10 percent rating for low back disability 
under the general rating formula. 

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that approximately twice a day, he 
would develop a catch in his back which required him to lie 
down. Despite that testimony, the preponderance of the 
evidence received in support of the veteran's claim is 
negative for a history of such flareups or incapacitating 
episodes as defined by VA. Moreover, he does not demonstrate 
any associated objective neurologic abnormalities, such as 
bowel or bladder impairment, muscle spasms, weakness or 
atrophy, sensory deficits, impaired reflexes, or 
incoordination. Although the veteran's back disability limits 
his physical activity, the competent evidence of record shows 
that he is able to perform the activities of daily living. 

Given the foregoing evidence, the Board finds that the 
manifestations of the veteran's service-connected low back 
disability more nearly reflect the criteria for a 10 percent 
rating under the applicable rating criteria. Therefore, the 
current rating is confirmed and continued.

In arriving at this decision, the Board recognizes that pain 
is an important factor of disability. 38 C.F.R. § 4.59. 
Although it limits the veteran's range of back motion, it 
does not do so to the point that he meets the criteria for a 
higher rating.  Indeed, there are no other factors, such as 
an altered posture or gait, fixed deformity, crepitus, muscle 
spasm, heat, discoloration, or swelling, which would assist 
in the identification. In this regard, the veteran does not 
require a brace or other back support, nor does he require 
any aids to ambulation. Therefore, the Board finds that his 
pain is contemplated by his current evaluation. See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997) (The rating schedule does 
not require a separate rating for pain alone.). 


ORDER

A rating in excess of 10 percent for osteoarthritis of the 
lumbar spine with degenerative disc disease is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


